EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randall S. Jackson, Jr. on August 23, 2021.

The application has been amended as follows: 
Claims 7 and 17 are cancelled without prejudice to their further prosecution in a continuation application.
In claim 1, page 2, line 5 (counting the formula as a line), replace “independently from each other linear C1 to C3 alkyl or branched C3 alkyl” with –methyl—
In claim 1, page 3, line 1, replace “R4” with –R3—
In claim 1, page 3, line 2, delete “, C4”
In claim 1, page 3, line 3, delete “or CH2CH2CN”
In claim 1, page 3, line 3, after “CH2CO2M” replace “,” with --or—
In claim 1, page 3, line 4, replace “C1 to C4” with –C2 to C3—
In claim 1, page 3, line 4, delete “, C4”
In claim 1, page 3, line 6, delete “or CH(CO2M)CH2CH2CO2M, benzyl”
In claim 1, page 3, line 6, after “CH2CO2M” replace “,” with –or—
In claim 1, page 3, delete last 2  lines, delete last 2 lines
In claim 1, page 3, 2nd line from last replace “, and” with --.—
In claim 10, page 6, line 1, after “claim 9” add -- further--


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the closest prior art of record, Jackson (US 2005/0022320), because the prior art does not teach or fairly suggest the unexpectedly superior CIE whiteness achieved by the claimed optical brighteners with the claimed structures as demonstrated in Tables 2-4 of applicant’s specification. Jackson does not teach or fairly suggest selection of the claimed specific substituents from the laundry list of possibilities taught to arrive at the claimed optical brighteners with demonstrated superior whitening properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761